Exhibit 99.1 TSX: ELDNYSE: EGO September 30, 2014 Q3 2014 Financial and Operating Results Release Date and Conference Call VANCOUVER, CANADA – Eldorado Gold Corporation will release its Third Quarter 2014 Financial and Operating Results after the market closes on Thursday October 30, 2014.Paul Wright, Chief Executive Officer of the Company, will host a conference call on Friday October 31, 2014 at 8:30 AM PT (11:30 AM ET).The call will be webcast and can be accessed at Eldorado Gold’s website: www.eldoradogold.com Conference Call Details Replay (available until November 7, 2014) Date: Friday, October 31, 2014 Toronto: Time: 8:30am PT (11:30am ET) Toll Free: Toronto: Pass code: Toll Free: About Eldorado Gold Eldorado is a leading low cost gold producer with mining, development and exploration operations in Turkey, China, Greece, Romania and Brazil.The Company’s success to date is based on a low cost strategy, a highly skilled and dedicated workforce, safe and responsible operations, and long-term partnerships with the communities where it operates.Eldorado’s common shares trade on the Toronto Stock Exchange (TSX: ELD) and the New York Stock Exchange (NYSE: EGO). Contact Krista Muhr, Vice President Investor Relations Eldorado Gold Corporation or ­­ kristam@eldoradogold.com www.eldoradogold.com
